Citation Nr: 0712198	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection type II diabetes 
mellitus. 

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for depression 
secondary to breast cancer.  

4.  Entitlement to additional disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for breast cancer from 
treatment received at a Department of Veterans Affairs (VA) 
medical facility beginning on November 19, 1998 and 
continuing through November 3, 1999.

5.  Entitlement to additional disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for post-operative 
abdominal scarring resulting from treatment received at a 
Department of Veterans Affairs (VA) medical facility 
beginning on November 19, 1998 and continuing through 
November 3, 1999.

6.  Entitlement to a compensable disability rating for 
external hemorrhoids. 

7.  Entitlement to a compensable disability rating for 
erythematous pruritic dermatitis. 

8.  Entitlement to a disability rating in excess of 10 
percent for nasopharyngitis.  

9.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from July 1985 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The veteran 
testified before the undersigned Veterans Law Judge in 
September 2006. 

The issues of service connection for residuals of a left foot 
injury, depression secondary to breast cancer, disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
breast cancer and post-operative abdominal scarring, and  
increased rating for external hemorrhoids, erythematous 
pruritic dermatitis, nasopharyngitis, and hypothyroidism are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the September 2006 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
service connection claim for type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for the claim for service connection 
for type II diabetes mellitus.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  At the September 2006 hearing before the 
undersigned, the veteran withdrew her service connection 
claim for type II diabetes mellitus and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of this issues. Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal as to the claim for service connection for type II 
diabetes mellitus is dismissed.


REMAND

In the September 2006 hearing, the veteran testified that she 
received treatment for left foot problems at a VA medical 
center in Shreveport, Louisiana within one year following 
separation from service.  The claims folder does not include 
a copy of these records. 

For the disability compensation claims under the provisions 
of 38 U.S.C.A. § 1151, the veteran is claiming that VA 
medical providers, located in Miami, Florida, failed to 
timely and properly diagnose and treat her breast cancer, 
beginning on November 19, 1998 and continuing through 
November 3, 1999.  She asserts that the failure to timely and 
properly diagnose and treat her breast cancer resulted in a 
right radical mastectomy on December 3, 1999.   The veteran 
testified that she filed a tort claim against VA and received 
a monetary award.  Other than the allegations, records from 
the tort claim are not included in the claims folder.   In 
addition, there appears to be only one etiology opinion, 
dated in July 2005.  The July 2005 VA etiology opinion 
addressed the care and treatment by VA after November 3, 
1999, but did not address the veteran's claim that VA failed 
to timely and properly diagnose and treat her breast cancer 
prior to November 3, 1999.  

The veteran is asserting that her depression is due to her 
breast cancer.  It is also claimed that the veteran was 
hospitalized and treated for psychiatric disability at the 
Redstone Arsenal between January and March 1986.  Copies of 
those records are not in the claims folder.  

The veteran testified in September 2006 that she has received 
VA treatment within the past year for her external 
hemorrhoids, erythematous pruritic dermatitis, 
nasopharyngitis, hypothyroidism, and left foot problems.  
There are no VA treatment records in the claims folder dated 
after May 2005.  Additionally, the veteran's last VA 
examinations for purposes of evaluating the current severity 
of her service-connected disabilities were conducted in 
October 2003.  Since the claims require further development 
to obtain current treatment records, new examinations would 
be prudent.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact VA's Office of 
General 
Counsel and obtain available records 
concerning the veteran's claim pursuant to 
the Federal Tort Claims Act regarding 
treatment for breast cancer from November 
19, 1998 and continuing through November 
3, 1999.  

2.  The RO should request all treatment 
records dated from May 2005 to the present 
from the VA Medical Center in North Little 
Rock, Arkansas.

3.  The RO should request medical records 
pertaining to left foot treatment dated 
from September 1992 to the present from 
the VA Medical Center in Shreveport, 
Louisiana.

4.  An appropriate official at the RO 
should request hospital records from the 
Redstone Arsenal in Huntsville, Alabama 
for an admission sometime between January 
and March 1986.  Any records obtained 
should be associated with the claims 
folder.

5.  After completing the above, a VA 
examiner should review the claims folder.  

The specific allegations raised by the 
veteran are found in Volume 1 of the 
claims file, identified as Tort Claim 
Allegations.  She also testified (hearing 
transcript located in Volume 4) that she 
informed VA of her family history of 
breast cancer.  This is reflected in the 
pertinent VA medical records.  Volumes 2 
and 3 contain pre-surgical medical records 
from 1998 through December 1999, including 
radiological evaluations, identified by 
yellow tabs.  The surgical and post-
surgical medical records are located in 
Volumes 1 and 4, also identified by yellow 
tabs.  A January 5, 2000 VA discharge 
summary is located in Volume 3.   

After reviewing the claims folder, the 
physician is asked to determine whether 
the veteran incurred an additional 
disability as a result of the VA failing 
to timely and properly diagnose and treat 
her breast cancer, beginning on November 
19, 1998 and continuing through November 
3, 1999. 

The physician should comment as to whether 
such decision(s) in care, or failure to 
provide care, resulted in additional 
disability as a result of carelessness, 
negligence, lack of proper skill, error of 
judgment, or similar instance of fault on 
the part of VA medical professionals.  The 
physician should also express an opinion 
as to whether any additional disability 
was the result of an event not reasonably 
foreseeable. 

6.  The veteran should be scheduled for a 
VA examinations to determine the current 
severity of the veteran's hemorrhoids, 
erythematous pruritic dermatitis, 
nasopharyngitis, and hypothyroidism.  
Prior to the examination, the claims 
folder must be made available to the 
physicians for review of the case.  

a.  For hemorrhoids, the physician should 
specifically indicate whether the 
veteran's hemorrhoids are mild, moderate, 
or large; whether they are thrombotic; 
whether they are irreducible; whether 
there is excessive redundant tissue 
evidencing frequent recurrences; and 
whether there is evidence of persistent 
bleeding with secondary anemia, or with 
fissures.  A complete rationale for all 
opinions should be provided.

b.  For erythematous pruritic dermatitis, 
the physician should specify the 
percentage of the entire body affected by 
the dermatitis, and any necessity for 
systemic therapy and the required duration 
for such systemic therapy.  A complete 
rationale for all opinions should be 
provided.   

c.  For nasopharyngitis, the physician 
should specify the number of 
incapacitating episodes per year requiring 
prolonged (four to six weeks) antibiotic 
treatment or the number of non-
incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.  A 
complete rationale for all opinions should 
be provided.   

d.	For hypothyroidism, the physician 
should specify 
whether the veteran's disability causes 
symptoms such as fatigability, 
constipation, mental sluggishness, 
muscular weakness, mental disturbance, or 
weight gain.  If any of these symptoms are 
noted, but not found to be caused by her 
hypothyroidism, the physician is asked to 
provide a rationale as to the cause of 
these symptoms.  

7.  After the development requested above 
has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


